Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 27, 2014

                                      No. 04-14-00297-CV

                                 IN THE MATTER OF F.A.S.,

                  From the 289th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-JUV-01811
                       The Honorable Carmen Kelsey, Judge Presiding

                                         ORDER
       On September 25, 2014, this court abated this appeal to the trial court to hold a hearing to
determine whether appellant desires to prosecute his appeal, whether appellant is indigent, and
whether counsel has abandoned this appeal. See TEX. R. APP. P. 38.8(b)(2). The trial court
conducted the hearing, and a supplemental clerk’s record and supplemental reporter’s record
have been filed. The trial court determined that appellant desires to prosecute the appeal and is
indigent. The trial court further determined that counsel has not abandoned this appeal and
should not be sanctioned because personal issues precluded him from meeting the prior
deadlines. On October 20, 2014, appellate counsel filed appellant’s brief.

        It is therefore ORDERED that this appeal is reinstated on the docket of this court. It is
further ORDERED that the State’s brief must be filed no later than thirty days from the date of
this order.


                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of October, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court